*413OPINION OF THE COURT
Per Curiam.
The respondent has submitted an affidavit dated July 5, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he has been charged with two separate allegations of the conversion of escrow funds totaling more than $67,000; commingling; failure to maintain a duly constituted escrow account; and failure to cooperate with a legitimate inquiry of the Grievance Committee for the Ninth Judicial District.
The respondent has admitted that he is guilty of the charges filed against him, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Thompson, Brown, Kunzeman and Lawrence, JJ., concur.
Ordered that the resignation of Terry D. Grosselfinger is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Terry D. Grosselfinger, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Terry D. Grosselfinger shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Terry D. Grosselfinger is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before *414any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.